DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-3, 6-12, and 15-20 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Mathew gage (Reg. No. 63,059) on May 21, 2021.

The application has been amended as follows:


Claim 1 (Currently amended):	A method comprising:
	obtaining, by a management device configured to manage operation of a plurality of potential resources, a policy that includes high-level configuration data defining a service to be deployed within a network, the high-level configuration data including resource selector criteria that identifies one or more criteria for selecting a resource to and defines, using an extensible set of commands, the resource selector criteria;
obtaining state data identifying a status of each of the plurality of potential resources;
	determining, by the management device and based on application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources; 
	translating, by the management device, the high-level configuration data to low-level configuration data specific to the determined resource; and
	configuring, by the management device and when provisioning the service in the network, the determined resource using the low-level configuration data specific to the determined resource. 

Claim 2 (Original):	The method of claim 1, wherein the high-level configuration data includes an intent specifying the network service and includes the resource selector criteria. 

Claim 3 (Currently amended):	The method of claim 1, wherein determining the resource comprises automatically determining, without manual intervention and based on application of the resource selector criteria to the state data, the resource from the plurality of potential resources. 

Claims 4-5 (Cancelled)

Claim 6 (Currently amended):	The method of claim [[5]] 1, further comprising: 
obtaining updated state data identifying an updated state of each of the plurality of potential resources; 
determining, based on the updated state data and the resource selector criteria, whether the determined resource is to continue to support the service;
determining, responsive to determining that the determine resource is not to continue to support the service and based on the resource selector criteria and the updated state data, a replacement resource to support the service;
translating the high-level configuration data to low-level configuration data specific to the determined replacement resource; and
configuring, when re-provisioning the service in the network, the determined replacement resource using the low-level configuration data specific to the determined replacement resource. 

Claim 7 (Currently amended):	The method of claim [[5]] 1, 
wherein the state data identifies one or more resource metrics that are defined using an extensible set of commands, and a corresponding one or more weights, 
	wherein the resource metrics identify an operational state of a corresponding resource of the plurality of potential resources, and
	wherein determining the resource comprises:
applying the one or more weights to the corresponding one of the resource metrics to obtain one or more corresponding resource loads; and


Claim 8 (Original):	The method of claim 1, further comprising determining, based on a device schema, the plurality of potential resources. 

Claim 9 (Currently amended):	The method of claim 1, wherein determining the resources comprises:
determining, based on application of the resource selector criteria to the state data, one or more of a decision variable, an objective, and a constraint; 
applying the one or more of the decision variable, the objective, and the constraint to the plurality of potential resources to determine the resource to support the service. 

Claim 10 (Currently amended):	A device configured to manage a plurality of potential resources, the device comprising:
one or more processors configured to:
obtain a policy that includes high-level configuration data defining a service to be deployed within a network, the high-level configuration data including resource selector criteria that identifies one or more criteria for selecting a resource to support the service and defines, using an extensible set of commands, the resource selector criteria;
obtain state data identifying a status of each of the plurality of potential resources;

	determine, based on application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources; 
	translate the high-level configuration data to low-level configuration data specific to the determined resource; 
a memory configured to store the low-level configuration data specific to the determined resource; and
	an interface by which to configure, when provisioning the service in the network, the determined resource using the low-level configuration data specific to the determined resource. 

Claim 11 (Original):	The device of claim 10, wherein the high-level configuration data includes an intent specifying the network service and includes the resource selector criteria. 

Claim 12 (Currently amended):	The device of claim 10, wherein the one or more processors are configured to automatically determine, without manual intervention and based on application of the resource selector criteria to the state data, the resource from the plurality of potential resources. 

Claims 13-14 (Cancelled) 

Claim 15 (Currently amended):	The device of claim [[14]] 10, wherein the one or more processors are further configured to: 
obtain updated state data identifying an updated state of each of the plurality of potential resources; 
determine, based on the updated state data and the resource selector criteria, whether the determined resource is to continue to support the service;
determine, responsive to determining that the determine resource is not to continue to support the service and based on the resource selector criteria and the updated state data, a replacement resource to support the service;
translate the high-level configuration data to low-level configuration data specific to the determined replacement resource; and
configure, when re-provisioning the service in the network, the determined replacement resource using the low-level configuration data specific to the determined replacement resource. 

10, 
wherein the state data identifies one or more resource metrics that are defined using an extensible set of commands, and a corresponding one or more weights, 
	wherein the resource metrics identify an operational state of a corresponding resource of the plurality of potential resources, and
	wherein the one or more processors are configured to:
apply the one or more weights to the corresponding one of the resource metrics to obtain one or more corresponding resource loads; and
determine, based on application of the resources selector criteria to the resource loads, the resource to support the service from the plurality of potential resources. 

Claim 17 (Currently amended):	The device of claim 10, wherein the one or more processors are further configured to determining load characteristics for each of the plurality of potential resources, 
wherein the one or more processors are configured to determine, based on and application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources. 

Claim 18 (Original):	The device of claim 10, further comprising maintaining a commit log data structure by which to identify that the resource of the plurality of potential resources has been allocated to support the service. 


wherein the commit log data structure indicates that the plurality of potential resources are available for allocation in support of the service, and
	wherein determining the resource comprises determining, based on the and application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources. 

Claim 20 (Currently amended):	A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors of a management device to: 
obtain a policy that includes high-level configuration data defining a service to be deployed within a network, the high-level configuration data including resource selector criteria that identifies one or more criteria for selecting a resource to support the service from a plurality of potential resources and defines, using an extensible set of commands, the resource selector criteria, wherein the management device is configured to manage the plurality of potential resources;
	determine, based on application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources; 
	translate the high-level configuration data to low-level configuration data specific to the determined resource; and
	configure, when provisioning the service in the network, the determined resource using the low-level configuration data specific to the determined resource. 

Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-3, 6-12, and 15-20 are allowed based on the same reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449